Title: To John Adams from William Augustine Washington, 30 June 1798
From: Washington, William Augustine
To: Adams, John



Sir
30 June 1798

Your fellow Citizens of the County of Westmoreland cannot at this portentous Crisis withhold their Offering of Gratitude and Respect to their Chief Magistrate, as well to assure him of their unshaken Decision at all Times and on all Occasions to maintain inviolate the Independence of their Country, as to relieve the Reputation of the American Nation from the unfounded Aspersions, Which the Agents of a foreign Country have asserted in Support of Wrongs inflicted in Contempt of a solemn Treaty of Friendship on our unoffending peaceable fellow Citizens, and of Demands made on the Honor and Purse of our Country.
The Declaration that our People are hostile to a Government made by themselves, for themselves, and conducted by themselves, is an Insult malignant in it’s nature and extensive in it’s Mischief: While it supports the Opinion that the Efforts of the accusing Nation have under the Cover of Amity promoted the deepest Injury, it shews too that on the Success of this favourite scheme do they Chiefly rely for the execution of their wicked Projects. On our Enemy the Acknowledgment pours down Shame and Confusion, and is to our Countrymen a monitory Lesson from which great Good We trust will be deriv’d.
That Free Men should differ in Opinion concerning the Measures of their Government is not only to be expected, but is Differences like these (and We believe that generally speaking only such have existed amongst us) while they prove the general Happiness may be consider’d as sure Pledges of united Efforts to defend that Government from Insult and Injury under whose Wing All participate alike in the Felicity it diffuses. If We should unfortunately hold in our Bosom Citizens bearing the American Name, and destitute of the American Heart, they must be few in Number; and wise Laws firmly executed will speedily cure every Evil flowing from this Source: To the Wisdom of Congress We Look for the Remedy, and in your paternal Vigilance and immoveable firmness We rely for it’s effectual Application.
When our Forefathers exchang’d their native Country for the Wilderness of America, Devotion to their God, Obedience to thePrinciples of Morality, Love of Liberty guided by Love of Order were their governing Principles: This precious Inheritance our Fathers cherish’d with sincere Affection, and in a late awful Trial to the influence of these first rate Rules on our infant Nation may with Truth be chiefly ascrib’d the glorious Issue of our Common Toils and common Dangers. That Issue We hold in Trust for our Posterity, and that Trust We will never forfeit: Since that Period We have grown strong by Union. Where is the Nation that can coerce united Columbia into submission? The Sun has not yet shone upon it.
We love Peace We hate War but We prize our Honour too highly to wish the Continuance of the first or to turn from the perils of the last with a degraded name. We believe too (and in this Belief part as well as present Experience justifies us) that the surest Way to preserve peace is to be prepar’d for War.
Your sincere and dignified Endeavours to conciliate Differences, to obtain restitution for Wrongs, and your Determination to sacrifice all secondary Considerations on the Altar of Peace; sheds new Lustre on your well earn’d fame, and adds a new Title to your establish’d Claim on the Admiration and Gratitude of your Fellow Citizens.
Conciliation being rejected, War continued, One Course only was left by which National Disgrace could be instantly arrested, and National Existence permanently maintain’d. That happy Course you have taken with Decision, Frankness, and Fortitude; We cannot hesitate in the part becoming us to act: In Peace We obey the Laws, We foster the Union of the States, We inspire our Children with Love of Virtue, of their Country, and their God: In War We Know but one additional Obligation, To die in the last Ditch or uphold our Nation. This sacred Duty We will teach by our Example, and in full reliance on the Justice of our Cause, We are prepar’d to meet every Event to which We may be expos’d with a Resolution deserving Victory.
To the Almighty Ruler of Nations We humbly commend our Country and our President, and We implore him to pour upon them the continual Dew of his Blessing.


William A. WashingtonAnd 416 other names
State of Virginia Westmoreland County
To Wit
We William Augustine Washington, Henry Smith Turner and George Thomson Three of the Commonwealth’s Justices of the Peace for the County aforesaid, William Stark Jett the High Sheriff, and James Bland the Clerk of the said County of Westmoreland do hereby certify that the Names of the Subscribers to this Address are truly transcrib’d from the Originals in the possession of the said William Augustine Washington, and We do hereby further certify that all the said Subscribers are resident Citizens in this County and that their Number amounts to 416
Witness our Hands this 30th day of June 1798
Willm. Augt. Washington
H.S. Turner
Geo. Thomson
Wm. Starke Jett
Jas. Bland
Westmoreland sct
I James Bland Clerk of the said County do hereby certify that William Augustine Washington Esquire is the Senior Magistrate, that Henry Smith Turner and George Thompson Esquires are Justices of the Peace and that William Stark Jett Esquire is the High Sheriff for this County—
In Testimony whereof I the said James Bland have hereunto set my Hand and affix’d my Seal of Office this 30th. Day of June 1798 and the Twenty Second Year of our Independence.
Jas. Bland